90 F.3d 259
John J. JOUBERT, Appellee/Cross-Appellant,v.Frank X. HOPKINS, Warden, Appellant/Cross-Appellee.John J. JOUBERT, Appellant,v.The NEBRASKA BOARD OF PARDONS, and Donald B. Stenberg,Attorney General of the State of Nebraska, individually andin his official capacity;  E. Benjamin Nelson, Governor ofthe State of Nebraska, individually and in his officialcapacity;  Scott Moore, Secretary of State of the State ofNebraska, individually and in his official capacity;  FrankX. Hopkins, Warden of the Nebraska State Penitentiary,individually and in his official capacity, Appellees.
Nos. 94-3687, 94-3849 and 96-2688.
United States Court of Appeals,Eighth Circuit.
Submitted July 16, 1996.Decided July 16, 1996.

Scott A. Calkins and Lyle J. Koenig, Lincoln, for appellant.
J. Kirk Brown, Asst. Atty. Gen., Lincoln, for appellee.
Before BEAM, BRIGHT and LOKEN, Circuit Judges.
PER CURIAM.


1
Mr. John Joubert, through counsel, has now filed a motion to recall the mandates in cases numbered 94-3687/94-3849 and 96-2688.  He also asks the court to stay his execution presently scheduled for July 17, 1996.


2
Mr. Joubert asserts that claims similar to those serving as the basis for his present requests are currently pending on petition for writ of certiorari before the Supreme Court.  We are now informed, however, that the Supreme Court has denied relief on all such claims.


3
We, likewise, find these claims to be without merit.  The motion to recall the mandates is overruled and the stay of execution is denied.